Citation Nr: 0944342	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-05 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.   
 
2.  Entitlement to service connection for a right foot 
disability, to include as secondary to a left foot 
disability.   
 
3.  Entitlement to service connection for a left knee 
disability.   
 
4.  Entitlement to service connection for a right knee 
disability, to include as secondary to a left knee 
disability.   
 
5.  Entitlement to service connection for bilateral hip 
disabilities.   
 
6.  Entitlement to service connection for a low back 
disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had verified active duty in the Army from April 
1978 to April 1982.  He also had additional service in the 
Army Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 RO rating decision that 
denied service connection for a left foot disability; a right 
foot disability, to include as secondary to a left foot 
disability; a left knee disability; a right knee disability, 
to include as secondary to a left knee disability; bilateral 
hip disabilities; and for a low back disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement received at the Board in November 2009, the 
Veteran's representative indicated that the Veteran was 
requesting either a hearing before the Board sitting at the 
RO (i.e. Travel Board hearing) or a Board videoconference 
hearing.  

As the Veteran has requested either a Travel Board hearing or 
a Board videoconference hearing, the case must be returned to 
the RO to arrange such a hearing.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2006).  

Accordingly, this case is REMANDED for the following:  

Clarify whether the Veteran wants a 
Travel Board hearing or a Board 
videoconference hearing in connection 
with his appeal.  After the appropriate 
hearing is scheduled and conducted, the 
case should be returned to the Board, in 
accordance with appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

